 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9
         Pacesetter Consulting LLC,                      No. CV-19-00388-PHX-DWL
10
                       Plaintiff,                        ORDER
11
         v.
12
         Herbert A. Kapreilian, et al.,
13
                       Defendants.
14
15
               Pending before the Court are (1) a motion to dismiss the second amended complaint
16
     filed by defendants Craig Kapreilian, Herbert Kapreilian, Fruit World Nursery, Inc., and
17
     Eastside Packing, Inc. (collectively, “Defendants”) (Doc. 103), (2) a motion for leave to
18
     file a third amended complaint by plaintiff Pacesetter Consulting LLC (“Pacesetter”) (Doc.
19
     98), and (3) a “Motion for Rule 60 Relief” filed by Pacesetter (Doc. 96). The Court issued
20
     a tentative ruling on November 18, 2019 (Doc. 124) and heard oral argument on December
21
     2, 2019. For the following reasons, the Court will deny the motion to dismiss, grant in part
22
     and deny in part the motion to amend, and deny the motion for relief.
23
                                           BACKGROUND
24
               The facts as alleged in the second amended complaint (Doc. 87), and as established
25
     in other judicial proceedings related to this case, are as follows.1
26
     1
            When ruling on a 12(b)(6) motion, courts may consider “matters properly subject to
27   judicial notice.” Hicks v. PGA Tour, Inc., 897 F.3d 1109, 1117 (9th Cir. 2018) (citation
     omitted). See also United States ex rel. Robinson Rancheria Citizens Council v. Borneo,
28   Inc., 971 F.2d 244, 248 (9th Cir. 1992) (“[W]e ‘may take notice of proceedings in other
     courts . . . if those proceedings have a direct relation to matters at issue.’”) (citation
 1   I.     Factual Background
 2          In early 2005, Craig Kapreilian, along with nonparties John R. Norton III, John P.
 3   Norton, and Roger Stevenson, launched Citrines Operations, Inc (“Citrines”). (Id. ¶¶ 1-2.)
 4   Citrines’ goal was to cultivate two orchards’ worth of new, proprietary varieties of
 5   mandarins provided by Craig’s company, Fruit World Nursery, Inc (“Fruit World”). (Id.
 6   ¶¶ 2, 20-22.) Herbert Kapreilian sold land to Citrines at a discount, on the condition that
 7   fruit produced from the orchards was packed by his company, Eastside Packing, Inc. (Id.
 8   ¶ 4.) The two orchards gave rise to two limited partnerships—Phoenix Orchard Group I
 9   and Phoenix Orchard Group II (“POG I” and “POG II”). (Id. ¶ 5.)
10          Both orchard groups began seeking investors. (Id. ¶¶ 6-8.) One such investor was
11   the Judson C. Ball Revocable Trust (the “Trust”). (Id. ¶ 7.) By April 2008, the Trust had
12   contributed $200,000 to each orchard group. (Id.)
13          On the surface, it appeared to be a sound investment. The Executive Summary
14   outlining the investment opportunity explained that Craig, through Fruit World, had
15   conducted “14 years of world-leading research and development” that resulted in new
16   mandarin varieties suited to the California growing season. (Id. ¶ 31.) That research
17   enabled Craig to produce the mandarins in a cost-effective way, over most of the year, with
18   high-quality fruit that surpassed what competitors were putting on the market. (Id.) The
19   offering documents projected an annualized return of 22.4% over 25 years, with investors
20   earning back their initial investments in six years. (Id. ¶ 32.)
21          Beneath the surface, though, the roots were rotten. None of what Craig claimed
22   about his experience or research was true. (Id. ¶¶ 39-40). The crops were particularly
23   susceptible to freezes, and a 2006 freeze almost entirely wiped out POG I. (Id.) Craig’s
24   failures were so severe that he was fired from his position maintaining the orchards. (Id.)
25
     omitted); Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006)
26   (“[Courts] may take judicial notice of court filings and other matters of public record.”).
     The only limitation, at least at the motion-to-dismiss stage, is that the Court may not take
27   judicial notice of any disputed facts contained within such records. See, e.g., Khoja v.
     Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018); Lee v. City of Los Angeles,
28   250 F.3d 668, 688-90 (9th Cir. 2001).


                                                  -2-
 1          The trouble didn’t end with Craig’s lack of expertise, however. The complaint
 2   alleges a variety of side-deals, unauthorized transactions, unauthorized debts, and
 3   unauthorized personnel decisions made by Citrines and the Kapreilians. (Id. at 10-16, 17,
 4   18.) These all deprived POG members of their decision-making rights and potential profits.
 5   (Id. at 3-4, 17.)
 6   II.    State Court Litigation
 7          Unhappy with the situation, the Trust brought a lawsuit in Maricopa County
 8   Superior Court against POG I, POG II, Stevenson, the Nortons, and various business
 9   entities they controlled.   (Doc. 103-1 at 3-6.)      The Trust alleged the same factual
10   background detailed above and brought statutory claims under A.R.S. §§ 44-1991(A), -
11   1999(B), and -2003(A) and tort claims for misrepresentation and nondisclosure. (Id. at 11-
12   13.) The defendants answered and filed a counterclaim seeking rescission of the Trust’s
13   interests in the orchard groups under A.R.S. § 44-2001(A). (Doc. 103-2 at 10-20.)
14          The state court determined that rescission was appropriate and entered a declaratory
15   judgment to that effect. (Doc. 103-3 at 6.) Rescission satisfied the Trust’s statutory claims.
16   (Id.) The court noted, however, that rescission did not satisfy the potential damages under
17   the tort claims and declined to declare the Trust’s tort claims satisfied. (Id.) The Trust was
18   unsatisfied with rescission and appealed the decision. Judson C. Ball Revocable Trust v.
19   Phoenix Orchard Group I, LP, 2018 WL 283049, *1 (Ariz. Ct. App. 2018) (mem. decision)
20   (Trust I). The Arizona Court of Appeals affirmed the rescission.
21          Although the Trust maintained its tort claims, they ultimately failed. (Doc. 103-6.)
22   The state court determined that Judson Ball, representative for the Trust, didn’t read any of
23   the relevant materials before investing. (Id. at 5, 7-8, 11.) Because it was Ball’s “extreme
24   carelessness” that led to his alleged injuries, rather than misrepresentations made by the
25   defendants, the court granted summary judgment in favor of the defendants. (Id. at 2, 5,
26   11.) That decision is currently on appeal. Judson C. Ball Revocable Trust v. Phoenix
27   Orchard Group I, 2019 WL 2373855 (Ariz. Ct. App. 2019) (Trust III).
28          While that litigation was ongoing, the Trust also brought a derivative action in state


                                                 -3-
 1   court against both orchard groups. Judson C. Ball Revocable Trust v. Phoenix Orchard
 2   Group I, 431 P.3d 589, 591 (Ariz. Ct. App. 2018) (rev. denied April 30, 2019) (Trust II).
 3   The state court dismissed the action after the rescission, holding that the Trust, because it
 4   no longer had an interest in the orchard groups, no longer had standing. Id. The Trust
 5   appealed but the Arizona Court of Appeals affirmed, concluding that, “because the Trust
 6   no longer possesses any ownership interest in POG,” it no longer had standing to pursue
 7   the derivative action. Id. at 594.
 8   III.   The Federal Case
 9          At some point in this affair, the Trust assigned its “right, title, interest, and claims
10   to economic damages” to Pacesetter. (Doc. 87 at ¶ 7.) Pacesetter filed this action in
11   January 2019, alleging the same factual background detailed above but bringing a variety
12   of tort claims against the Kapreilians, their respective companies, and other entities
13   responsible for the “side deals” that deprived the orchard groups of profits. (Doc. 1.) The
14   complaint was amended the next month (Doc. 7), and then, after receiving leave from the
15   Court, was amended again in June 2019 (Docs. 84, 87).
16          In the course of discovery, Pacesetter became aware of a transfer of some of POG
17   I’s property to Agriculture Capital, LLC (“Agriculture Capital”) in November 2016. (Doc.
18   83 at 1.) Defendant Tom Avenelis, the owner of the farm management company now
19   overseeing the orchards, is a member in Agriculture Capital. (Id.) “Because [Pacesetter]
20   has a direct claim to conversion of POG assets . . . counsel requested a disclosure of the
21   sale and closing documents” related to the property. (Id.) After Avenelis refused the
22   request, the parties filed a notice of discovery dispute. (Id.) The Court construed the notice
23   as a motion to compel and denied the motion. (Doc 92 at 17-18.) Specifically, the Court
24   concluded that, because Agriculture Capital was a non-party to this litigation and because
25   the relevance of the documents was unclear, an informal request for the documents was
26   improper. (Id. at 19.)
27          Pacesetter now seeks leave to amend its complaint for a third time. (Doc. 98.) The
28   proposed amendment adds new defendants and three new causes of action, two of which


                                                  -4-
 1   are premised on the sale of property from POG I to Agriculture Capital. (Doc. 98 at 3;
 2   Doc. 98-1 at 1, 36-39.) Pacesetter has also filed a Rule 60 motion for relief from the Court’s
 3   order in the discovery dispute, arguing that the short page limit on briefs led to “judicial
 4   surprise” and that new evidence has come to light that calls the Court’s decision into doubt.
 5   (Doc. 96 at 1.) Avenelis has filed a response opposing the motion to amend, and Mark
 6   Bassetti has also filed a brief preserving an argument he plans to make in a motion to
 7   dismiss. (Docs. 106 and 107.) Avenelis has also filed a response to the Rule 60 motion.
 8   (Doc. 100.)
 9          Separately, the Kapreilians and their companies, Fruit World and Eastside Packing,
10   have filed a motion to dismiss the second amended complaint. (Doc. 103.) They primarily
11   argue that the Court lacks personal jurisdiction over them. (Id. at 5-6.) Even if jurisdiction
12   is appropriate, Defendants argue the complaint should still be dismissed because it is barred
13   by claim preclusion. (Id. at 5.) Pacesetter opposes the motion, arguing that jurisdiction is
14   proper and that claim preclusion does not apply. (Doc. 111.)
15                                            ANALYSIS
16   I.     Defendants’ Motion to Dismiss
17          Defendants raise essentially two arguments in their motion to dismiss. The first is
18   that the Court lacks personal jurisdiction over them. The Kapreilians and their companies
19   are all citizens of California, and they argue that their contacts with Arizona are insufficient
20   to establish either general or specific jurisdiction for this action. (Doc. 103 at 6-10.)
21   Second, even if personal jurisdiction exists, Defendants contend that Pacesetter’s claims
22   have already been litigated in the state court proceedings. (Id. at 10.) This action, they
23   continue, must therefore be dismissed under the doctrine of claim preclusion. (Id. at 10-
24   17.) The Court will address the jurisdictional question first.
25          A.     Personal Jurisdiction
26          Defendants argue that the Court lacks personal jurisdiction over them. First,
27   Defendants contend they have not “purposefully directed their activities toward Arizona”
28   and are not citizens of Arizona, so the Court lacks general jurisdiction over them. (Doc.


                                                  -5-
 1   103 at 5.) Second, Defendants contend they lack sufficient minimum contacts to establish
 2   specific jurisdiction. (Id.) Pacesetter responds that the Court has both general and specific
 3   jurisdiction over Defendants. (Doc. 111 at 7.) Although the parties briefed this issue
 4   extensively, the question was actually resolved in the initial stages of this litigation.
 5                 1.      Craig and Fruitworld
 6          Early on, Pacesetter moved for an entry of default against Craig and Fruitworld for
 7   failing to reply to the first amended complaint. (Doc. 25.) The Clerk entered default two
 8   days later. (Doc. 27.) Craig and his company then moved to set aside the default, arguing
 9   that they never received proper service of process. (Doc. 34.) Importantly, they did not
10   argue in this motion that the Court lacked personal jurisdiction over them. To the contrary,
11   they voiced an intention to “conduct proper discovery and have an opportunity to defend
12   this case on the merits.” (Id. at 10.)
13          “A fundamental tenet of the Federal Rules of Civil Procedure is that certain defenses
14   under Fed. R. Civ. P. 12 must be raised at the first available opportunity, or, if they are not,
15   they are forever waived.” Am. Ass’n of Naturopathic Physicians v. Hayhurst, 227 F.3d
16   1104, 1106 (9th Cir. 2000). In Hayhurst, the plaintiff moved to set aside a default judgment
17   under Rule 55, arguing only that service of process had been improper. Id. at 1107. The
18   trial court denied plaintiff’s motion, and, on appeal, the plaintiff also argued that the court
19   had lacked personal jurisdiction. Id. The Ninth Circuit determined that the plaintiff’s
20   failure to raise personal jurisdiction in his Rule 55 motion constituted waiver. Id. at 1107-
21   08. The court noted that “Rule 12(h) provides that a ‘defense of lack of jurisdiction over
22   the person, improper venue, insufficiency of process, or insufficiency of service of process
23   is waived . . . if it is neither made by motion under this rule nor included in a responsive
24   pleading.” Id. at 1107. Whether the filing was under Rule 12 or Rule 55 was immaterial—
25   the “essence” of Rule 12 requires all Rule 12 defenses to be raised at the same time, and
26   “the rule applies with equal effect no matter what is the title of the pleading.” Id. The Rule
27   55 pleading was a responsive pleading for purposes of Rule 12, and the plaintiff had failed
28   to raise lack of jurisdiction in his Rule 55 motion. Id. at 1106-07. The defense of lack of


                                                  -6-
 1   jurisdiction, then, was waived. Id. at 1108.
 2          Hayhurst resolves this issue. Craig and Fruitworld moved to vacate the entry of
 3   default under Rule 55. They raised a single Rule 12 defense—insufficient service of
 4   process—and otherwise voiced an intention to litigate the case on the merits. At that point,
 5   all other defenses listed under Rule 12(h), including lack of personal jurisdiction, were
 6   waived. The motion to dismiss for lack of personal jurisdiction as to Craig and Fruitworld
 7   is therefore denied.
 8                 2.       Herbert and Eastside Packing
 9          The Clerk did not enter default against Herbert and his company, Eastside Packing,
10   and as a result those defendants did not join in Craig’s first motion to set aside default.
11   (Docs. 27, 34.) They did, however, sign on to a joint motion to set aside default and extend
12   the time for an answer. (Doc. 36.)
13          Failing to raise personal jurisdiction when raising other Rule 12 defenses is not the
14   only way a party can waive that defense. A party can also “waive the defect of lack of
15   personal jurisdiction by appearing generally without first challenging the defect in a
16   preliminary motion.” Jackson v. Hayakawa, 682 F.2d 1344, 1347 (9th Cir. 1982). “An
17   appearance ordinarily is an overt act by which the party comes into court and submits to
18   the jurisdiction of the court. This is an affirmative act involving knowledge and an
19   intention to appear.” Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986). “Intent to appear”
20   requires a “clear purpose to defend.” Id.
21          Here, Herbert and Eastside Packing joined a motion to set aside default they had no
22   reason to join—default had not been entered against them, so participation in the motion
23   was completely voluntary. (Doc. 36.) Motions to set aside default and participation in
24   joint stipulations have each been regarded as actions that manifest a “clear purpose to
25   defend the action.” Pom Wonderful LLC v. Gida Maddeleri ITH IHR TIC SAN AS, 2014
26   WL 12738923, *3 (C.D. Cal. 2014). In other words, the joint motion to set aside default
27   was not the sort of “holding pattern” that does not constitute a general appearance, nor was
28   it an informal, out-of-court communication. Franchise Holding II, LLC v. Huntington


                                                 -7-
 1   Rests. Grp., Inc., 375 F.3d 922, 928 (9th Cir. 2004) (reviewing Ninth Circuit cases
 2   analyzing general appearances).       Rather, Herbert and Eastside Packing affirmatively
 3   demonstrated “knowledge of the suit and an intention to appear.” Benny, 799 F.2d at 491.2
 4   The motion to dismiss for lack of personal jurisdiction as to Herbert and Eastside Packing
 5   is therefore denied.
 6          B.     Claim Preclusion
 7          Defendants next argue that Pacesetter’s claims are barred by claim preclusion. They
 8   argue that the claims here arise from the same nucleus of facts as the claims in the state
 9   court proceedings, those claims were fully adjudicated in the state court proceedings, and
10   Pacesetter should not get a “second bite of the apple.” (Doc. 103 at 10-17.) Pacesetter
11   counters that the state court litigation involved different parties and different claims, so two
12   separate elements of claim preclusion are absent. (Doc. 111 at 4-7.)
13          “Claim preclusion, often referred to as res judicata, bars any subsequent suit on
14   claims that were raised or could have been raised in a prior action.” Cell Therapeutics,
15   Inc. v. Lash Grp., Inc., 586 F.3d 1204, 1212 (9th Cir. 2009). “Under the doctrine of claim
16   preclusion, a final judgment forecloses ‘successive litigation of the very same claim,
17   whether or not relitigation of the claim raises the same issues as the earlier suit.’” Olivas-
18   Motta v. Whitaker, 910 F.3d 1271, 1279 (9th Cir. 2018) (citation omitted). Similarly, claim
19   preclusion “bars all grounds for recovery which could have been asserted, whether they
20   were or not, in a prior suit between the same parties on the same cause of action.” Clark
21   v. Bear Stearns & Co., 966 F.2d 1318, 1320 (9th Cir. 1992). “Claim preclusion ‘applies
22   when there is (1) an identity of claims; (2) a final judgment on the merits; and (3) identity
23   or privity between the parties.’” Cell Therapeutics, 586 F.3d at 1212 (citation omitted).
24   Because claim preclusion is an affirmative defense, “it is incumbent on the defendant to
25   plead and prove such a defense.” Taylor v. Sturgell, 553 U.S. 880, 907 (2008). In
26   2
            The Court acknowledges that many of the cases discussed in this section arose under
     different factual circumstances involving issues of default under Rule 55. That said, Benny
27   noted that any defect in personal jurisdiction is waived by a general appearance and did not
     distinguish a general appearance for personal jurisdiction purposes from any other sort of
28   general appearance. Benny, 799 F.2d at 492. The analysis, then, is the same.


                                                  -8-
 1   determining the preclusive effect of a prior judgment, the Court applies “the res judicata
 2   rule of the jurisdiction that heard the initial case.” Howard v. City of Coos Bay, 871 F.3d
 3   1032, 1040 n. 2 (9th Cir. 2017). Thus, Arizona law applies.
 4          As noted, claim preclusion requires privity between the parties in the first and
 5   second suits. “Finding privity between a party and a non-party [to prior litigation] requires
 6   both a substantial identity of interests and a working functional relationship.” Hall v. Lalli,
 7   977 P.2d 776, 779 (Ariz. 1999) (quoting Phiniesee v. Rogers, 582 N.W.2d 852, 854 (Mich.
 8   Ct. App. 1998)). “Examples of persons in privity include employers and employees,
 9   principals and agents, and indemnitors and indemnitees.” Corbett v. ManorCare of Am.,
10   Inc., 146 P.3d 1027, 1039 (Ariz. Ct. App. 2006).
11          Defendants have failed, at this early stage of the proceedings, to meet their burden
12   of demonstrating privity. They assert that “[w]hile the 11 defendants named in [this] action
13   were not named as ‘parties’ in the prior State Court Action, they are certainly privies—in
14   fact, the named Defendants here are littered throughout the State Court Action’s Second
15   Amended Complaint.” (Doc. 103 at 14.) It is possible this assertion would have been
16   persuasive had Defendants offered any support for it, but they did not (presumably because
17   they are seeking dismissal at the Rule 12(b)(6) stage). The mere assertion of privity,
18   standing alone, is all they have offered.
19          In essence, Defendants’ theory of privity boils down to the fact that Defendants were
20   mentioned in the state court complaint. That does not establish privity. Rather, privity
21   stems from relationships with a “certain recognized legal significance.”           Aldrich &
22   Steinberger v. Martin, 837 P.2d 1180, 1183 (Ariz. Ct. App. 1992). Mere mention in a
23   complaint is not legally significant.       Accordingly, Defendants’ argument that claim
24   preclusion bars this action is denied without prejudice. Although Defendants may be able
25   to establish claim preclusion at a future stage of the proceedings, it is not established on
26   the current record.
27          …
28          …


                                                  -9-
 1   II.    Pacesetter’s Motion To Amend
 2          Pacesetter seeks to amend its complaint for a third time. (Doc. 98.) The proposed
 3   amendment adds five new defendants, the spouses of all named defendants, and three new
 4   causes of action (Counts 9 through 11). (Doc. 98-1 at 1, 32-39). Count 10, conspiracy to
 5   defraud, and count 11, fraudulent transfer, turn on the sale of part of POG I’s land to
 6   Agriculture Capital. (Id. at ¶¶ 146, ¶ 154.) In Pacesetter’s view, the October 2016 sale of
 7   one of POG I’s ranches to an “insider-related entity (Agriculture Capital, LLC)” is both a
 8   fraudulent transfer and part of a conspiracy to defraud. (Id. at 36-39.) Avenelis filed a
 9   response opposing the motion to amend as to counts 10 and 11, arguing that those
10   amendments are futile. (Doc. 106 at 1.)
11          “Rule 15 advises the court that leave [to amend] shall be freely given when justice
12   so requires. This policy is to be applied with extreme liberality.” Eminence Capital, LLC
13   v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (citations and internal quotation marks
14   omitted). Thus, “[n]ormally, when a viable case may be pled, a district court should freely
15   grant leave to amend.” United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., 637 F.3d
16   1047, 1058 (9th Cir. 2011). “However, liberality in granting leave to amend is subject to
17   several limitations.” Id. (citation and internal quotation marks omitted). “Those limitations
18   include undue prejudice to the opposing party, bad faith by the movant, futility, and undue
19   delay.” Id. If the amendment would be subject to dismissal, there is no need to grant leave
20   to amend. Californians for Renewable Energy v. California Pub. Utils. Comm’n, 922 F.3d
21   929, 935 (9th Cir. 2019).
22          Although not labelled as such, Pacesetter essentially asserts two statutory theories
23   as to why counts 10 and 11 should be added. The first is that the Trust (which has assigned
24   its rights to Pacesetter) is a withdrawn partner of POG I entitled to distributions under
25   A.R.S. § 29-334. Section 29-336 makes any partner entitled to distributions a creditor of
26   the partnership. Pacesetter’s second argument is that it is “a person with a claim,” making
27   it a creditor under A.R.S. § 44-1001. Either way, Pacesetter argues, it would be a creditor
28   entitled to the protections provided by A.R.S. § 44-1004 against fraudulent transfers, which


                                                - 10 -
 1   would allow it to undo the transfer of land from POG I to Agriculture Capital.
 2          The procedural and legal background of this case, however, refutes both arguments.
 3   As discussed, this case is an offshoot of extensive litigation in the Arizona state courts. In
 4   the Trust’s original action, the superior court found that the Trust’s remedy on its securities
 5   fraud claims against POG I and II was limited to statutory rescission of the initial
 6   transaction and entered an order accordingly. (Doc. 103-3 at 4-5). That remedy was
 7   granted under A.R.S. § 44-2001(A), which “is similar to the equitable remedy of
 8   rescission.” Grand v. Nachio, 147 P.3d 763, 772 (Ariz. Ct. App. 2006). “To rescind a
 9   contract is not merely to terminate it, but to abrogate and undo it from the beginning; that
10   is, not merely to release the parties from further obligation to each other . . . but to annul
11   the contract and restore the parties to the relative positions which they would have occupied
12   if no such contract had ever been made.” Reed v. McLaws, 110 P.2d 222, 225 (Ariz. 1941).
13   Rescission, then, represents the complete “undoing” of a transaction. Grand, 147 P.3d at
14   773.
15          Rescission was ordered on March 28, 2016. At that point, the Trust no longer had
16   an ownership interest in POG I or POG II—either prospectively or retroactively. Indeed,
17   the lack of continuing interest led the Arizona Court of Appeals to conclude that the Trust
18   could no longer maintain a derivative action against the orchard groups. Trust II, 431 P.3d
19   at 591-95. In no uncertain terms, then, the Trust (and thus its assignee, Pacesetter) had no
20   interest in the orchard groups as of March 28, 2016.
21          That alone determines the issue here. The sale at issue happened in October 2016.
22   (Doc. 98-1 at 38.) That was after Pacesetter’s interest in POG I had ended. Pacesetter has
23   no reason to complain of a fraudulent sale that occurred after its interest ended—Pacesetter
24   could not have been denied funds from the sale, or otherwise harmed by the sale, because
25   it had no stake in the ongoing business of POG I.
26          Nevertheless, Pacesetter strenuously argues that it did have an interest in POG I,
27   and that the sale of the land harmed Pacesetter by impermissibly reducing POG I’s assets.
28   This argument relies heavily on a passage from the superior court order entering rescission


                                                 - 11 -
 1   that Pacesetter has cited numerous times throughout its briefing. The passage reads:
 2          While rescission might make Plaintiff “whole” for the securities fraud claim under
            Arizona law, Plaintiff is not limited to that remedy for misrepresentation/non-
 3
            disclosure, and may even recover punitive damages on that claim. Thus, assuming
 4          Plaintiff can prove all of its claims, rescission would not adequately compensate it
            for all of the tortious conduct alleged.
 5
 6   (Doc. 103-3 at 5.) Pacesetter has interpreted this passage to mean that the judge “ruled that

 7   the Trust’s fraud damages existed after the statutory rescission” (Doc. 108 at 5), which in

 8   turn means that “the Trust had a continuing interest in the future revenue, profits, and losses

 9   of the continuing POG partnership” (Doc. 96 at 3).

10          Pacesetter misreads the superior court’s order. Nowhere in the order was the Trust

11   found to be a creditor. Nowhere in the order was the Trust found to have a continuing

12   interest in the orchard groups. Nowhere in the order was the Trust found to have tort

13   damages against the orchard groups. All the disputed passage says is that, under Arizona

14   law, securities fraud claims and other torts have different damages, and that satisfying one

15   does not satisfy the other. That is all. Pacesetter’s frequent assertions otherwise are

16   unavailing at best.

17          As a result, Pacesetter’s statutory arguments lack merit. Citing A.R.S. § 29-334,

18   Pacesetter argues that, as a withdrawn partner, the Trust was entitled to “the withdrawn

19   limited partner’s interest in the partnership to receive distributions.” Section 29-336, in

20   turn, bestows creditor status to any partner entitled to a distribution. Finally, A.R.S. § 44-

21   1004 states that a debtor’s transfer or obligation is fraudulent as to a creditor if it was made

22   “[w]ith actual intent to hinder, delay, or defraud any creditor of the debtor” or “[w]ithout

23   receiving a reasonably equivalent value in exchange for the transfer or obligation.” In

24   Pacesetter’s view, its continuing interest in POG I gives it creditor status, thus entitling it

25   to the protections of § 44-1004.

26          These arguments are unavailing. First, Pacesetter is not a withdrawn partner. A

27   limited partner’s withdrawal is governed by the partnership agreement. A.R.S. § 29-333.

28   Pacesetter did not withdraw “at the time or upon the happening of events specified in



                                                  - 12 -
 1   writing in the partnership agreement.” Rather, its entire contract with the orchard groups
 2   was rescinded, effectively nullifying any interest the Trust (and now Pacesetter) once had.
 3   Pacesetter’s current legal status is as though it was never a partner at all. It is not a
 4   withdrawn partner entitled to distributions, and as such, is not a creditor. Any argument
 5   otherwise ignores the superior court’s order.
 6          Second, Pacesetter’s other argument—that it is “a party with a claim” entitled to the
 7   prohibition against fraudulent transfers outlined in § 44-1004—fails for similar reasons.
 8   (Doc. 108 at 9.) “Person with a claim” is the definition of creditor provided by A.R.S. 44-
 9   1001. That statute, part of Arizona’s Uniform Fraudulent Transfers Act, also defines
10   “claim” as “a right to payment, whether or not the right is reduced to judgment, liquidated,
11   unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, equitable,
12   secured, or unsecured.” § 44-1001(2). “Right to payment,” in turn, means “nothing more
13   nor less than an enforceable obligation.” Hullet v. Cousin, 63 P.3d 1029, 1034 (Ariz. 2003)
14   (quoting Cohen v. de la Cruz, 523 U.S. 213, 218 (1998)). “Without a debt against the
15   transferor, a creditor has no claim against the transferee.” Jahner v. Jacob, 515 N.W.2d
16   183, 185 (N.D. 1994) (cited with approval by Hullet, 63 P.3d at 1034). A claim need not
17   be reduced to a judgment before a person becomes a creditor. Gulf Insurance Co. v. Clark,
18   20 P.3d 780, 785-86 (Mont. 2001) (“[A] judgment in hand is not a legal prerequisite for
19   establishing standing to bring an UFTA claim.”); Klingman v. Levinson, 114 F.3d 620, 627
20   (7th Cir. 1997) (holding that a person became a creditor “when her claim arose, even
21   though it was not reduced to judgment” until six years later). See also Moore v. Browning,
22   50 P.3d 852, 861 (Ariz. Ct. App. 2002) (agreeing with Gulf Insurance Co.).
23          At bottom, a claim is required, and Pacesetter does not have one. The fraudulent
24   transfer claim is brought against POG I and Avenelis. POG I, however, was a party to the
25   previous state court litigation. (Doc. 103-5 at 1.) That case was fully litigated and decided
26   against the Trust, meaning that whatever claim it might have once had no longer exists.
27   (Doc. 103-6.) Pacesetter has not pointed to any new tort claims it has against POG I, and
28   Pacesetter’s frequent, incorrect assertions that the superior court found it is entitled to tort


                                                  - 13 -
 1   damages do not constitute a claim. Without those claims, Pacesetter is not a “creditor” of
 2   POG I.
 3          In a nutshell, Pacesetter has no interest in what happened to POG I’s assets after
 4   March 2016. That includes the transfer at issue in counts 10 and 11 of the proposed
 5   amended complaint. Accordingly, those amendments are futile. Further, by Pacesetter’s
 6   own admission, “the Trust has no remedy against POG I” if §§ 29-334 and -336 don’t
 7   apply, so it is also futile to add POG I as a defendant. Finally, the proposed amendment
 8   also seeks to add Agriculture Capital, LLC as a “nominal defendant[]” for counts 10 and
 9   11 only. Because those amendments are futile, it would also be futile to add Agriculture
10   Capital. As such, Pacesetter’s motion to amend is denied with respect to counts 10 and 11,
11   as well as with respect to the addition of defendants POG I and Agriculture Capital. The
12   motion is otherwise unopposed, and therefore the remainder of the motion is granted.
13   III.   Pacesetter’s Motion For Relief
14          The final motion before the Court is Pacesetter’s motion for relief under Rule 60.
15   (Doc. 96.) That motion seeks relief from the Court’s June 27, 2019 order denying a motion
16   to compel Avenelis to produce documents related to the sale of land from POG I to
17   Agriculture Capital. (Doc. 92 at 17-20.) Pacesetter argues that the Court suffered surprise
18   as a result of the short briefs and that it has discovered new evidence relevant to its case.
19          At the outset, Rule 60 is an improper vehicle for this motion. Rule 60 is limited to
20   final judgments that terminate litigation. Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries
21   Serv., 886 F.3d 803, 816 (9th Cir. 2018). The ruling on the discovery dispute did not
22   terminate the action, and therefore Rule 60 is inapplicable. The more appropriate vehicle
23   for seeking reconsideration of a ruling on a discovery dispute is LRCiv 7.2(g). Honeywell
24   Int’l, Inc. v. Western Support Group, 2013 WL 2369919, *1 (D. Ariz. 2013). The Court
25   will therefore consider Pacesetter’s request for relief under that rule.
26          Under LRCiv 7.2, the Court will grant a motion for reconsideration if: (1) “[t]here
27   are material differences in fact or law from that presented to the Court” that the moving
28   party could not have known at the time of the Court’s decision; (2) “[t]here are new material


                                                 - 14 -
 1   facts that happened after the Court’s decision”; (3) there was a change in law after the
 2   Court’s decision; or (4) the moving party makes a “convincing showing that the Court
 3   failed to consider material facts presented to the Court.” Id. at *1-2.
 4          As discussed above, Agriculture Capital will not be added as a defendant. The
 5   Court’s rationale when denying the earlier discovery request—that Agriculture Capital is
 6   a nonparty, and thus an informal request was an inappropriate vehicle to obtain the
 7   documents at issue—remains true. No new material information has been brought to light
 8   in that regard.
 9          Further, it remains unclear how any of the documents related to this sale are relevant.
10   Again, the transfer of assets at issue in the discovery dispute occurred after the superior
11   court entered its rescission order. As discussed above, that rendered the Trust, and now
12   Pacesetter, without an interest in the continued operations of the orchard groups, including
13   the sale of POG I’s land. In short, the same reasons that the proposed addition of counts
14   10 and 11 was rejected control this motion—Pacesetter had no interest in the sale.
15          The motion for reconsideration does not present any materially new evidence or
16   law. Agriculture Capital continues to be a nonparty, and the Court continues to fail to see
17   how a sale that occurred after the relationship between the Trust and POG I ended is
18   relevant to disputes that arose in the course of the relationship. (Doc. 92 at 17-20.)
19          Further, and regardless of the merits, the motion is untimely. Rule 7.2(g)(2) requires
20   that all motions for reconsideration be filed within 14 days of the disputed order. The order
21   at issue was entered on June 27, 2019. (Doc. 86.) Pacesetter’s motion was filed on July
22   18, 2019, 21 days after the order was entered—a full week late. (Doc. 96.) Accordingly,
23   the motion for reconsideration is denied.
24   IV.    Mechanics Of Filing The Third Amended Complaint
25          Local Rule 15.1 governs the mechanics of filing an amended complaint. Ordinarily,
26   a party seeking leave to file an amended complaint must file a redlined version of the
27   proposed new pleading that “indicate[s] in what respects it differs from the pleading which
28   it amends,” and if the motion is granted, the movant “must file and serve the amended


                                                 - 15 -
 1   pleading on all parties . . . within fourteen (14) days of the filing of the order granting leave
 2   to amend.” See LRCiv 15.1(a). However, the Court also has discretion to modify these
 3   requirements. Id.
 4          Here, several modifications are necessary. First, during oral argument, Pacesetter
 5   requested (and Defendants did not oppose) a modest seven-day extension of the filing
 6   deadline. This request will be granted in light of the upcoming holiday schedule. Second,
 7   during oral argument, Pacesetter also requested (and Defendants did not oppose) further
 8   leave to make certain non-substantive changes to the second amended complaint (e.g.,
 9   correcting typos) beyond those set forth in the proposed redlined version of the third
10   amended complaint appearing at Doc. 98-1. That request also will be granted. And third,
11   in light of the fact that Pacesetter’s motion for leave to file a third amended complaint is
12   only being granted in part (i.e., Pacesetter is not being allowed to add POG I and
13   Agriculture Capital as defendants or to add proposed counts 10 and 11), it makes sense to
14   require Pacesetter to file, contemporaneously with its third amended complaint, a new
15   redlined version that indicates how the new pleading ultimately deviates from the second
16   amended complaint.
17          Accordingly, IT IS ORDERED that:
18          (1)    Defendants’ motion to dismiss (Doc. 103) is denied;
19          (2)    Pacesetter’s motion to amend (Doc. 98) is granted in part and denied in
20   part, as outlined above;
21          (3)    Pacesetter’s motion for reconsideration (Doc. 96) is denied;
22          (4)    Pacesetter must, within 21 days of this Order, file and serve its third amended
23   complaint (which may include only the changes from the second amended complaint that
24   were authorized in this Order and the non-substantive changes that were discussed by
25   Pacesetter’s counsel during oral argument on December 2, 2019); and
26          …
27          …
28          …


                                                  - 16 -
 1         (5)    Pacesetter must file, as an exhibit to its third amended complaint, a redlined
 2   version of the pleading that indicates how it differs from the second amended complaint
 3   (Doc. 87).
 4         Dated this 2nd day of December, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 17 -
